Citation Nr: 1212227	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  98-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from December 1966 to December 1968. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   By that rating action, the RO, in part, denied service connection for a back disorder.  The Veteran appealed the RO's July 1997 rating action to the Board. 

This issue was most recently before the Board in July 2009.  At that time, the Board remanded the issue on appeal to the RO for additional development; specifically, to obtain clarification from the examiner who examined the Veteran in March and May 2007 or, if not available, to provide the Veteran with a VA examination to determine the etiology of any currently present low back disorder.  Additional examination was performed by VA in July 2010.  A copy of the examination report has been associated with the claims file.  The requested development has been completed and the case has returned to the Board for appellate consideration. 

In July 2009, the Board denied service connection for fibromyalgia.  Therefore, the current decision will consider the issue of service connection for a low back disorder other than fibromyalgia.


FINDINGS OF FACT

1.  The competent evidence of record shows that the Veteran has spina bifida occulta at L1, a congenital and developmental defect. 

2.  The competent evidence of record does not show any disease or injury superimposed over the Veteran's congenital spina bifida occulta at L1 during military service. 

3.  The competent evidence of record shows that the Veteran's current complaints of low back pain have been associated with fibromyalgia.  

4.  The Board denied service connection for fibromyalgia in a final July 2009 decision. 

5.  The competent evidence of record does not show that any acquired low back disorder is etiologically related to or had its onset during the Veteran's period of active military service; nor is there evidence of arthritis of the lumbar spine manifested to a compensable degree within one year of service discharge.  


CONCLUSIONS OF LAW

1.  The Veteran's preexisting spina bifida occulta at L1 represents a congenital/developmental defect which is not subject to service connection, nor was an acquired low back disorder superimposed during service on the spina bifida occulta at L1.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(c) (2011). 

2.  An acquired low back disorder was not otherwise caused or aggravated by military service, nor was arthritis of the lumbar spine manifested to compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011, 38 C.F.R. §§ 3.159 , 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).

By a post-adjudication June 2004 letter, the RO specifically notified the Veteran of the substance of the VCAA including the types of evidence necessary to establish his claim for a low back disorder and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, VCAA notice in accordance with the law was not provided until after the July 1997 rating decision on appeal was issued.  However, the Veteran was not prejudiced from this timing error because the RO readjudicated the claim in supplemental statements of the case issued throughout the appeal.  Thus, the Board finds that the essential fairness of the adjudication process was not affected by the VCAA timing error. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)  The RO has not informed the Veteran of the Dingess elements.  However, because the service connection claim will be denied in the analysis below, no effective date or rating will be assigned, thus, there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394   (1993). 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

The Board also finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim for service connection for a low back disorder, and that there is no reasonable possibility that further assistance would aid in substantiating it.  The Veteran's entire service treatment records (STRs), service personnel records (SPRs), to include those associated with his subsequent service in the Ready Reserves, pre-service treatment records from the Veteran's chiropractor, post-service private and VA treatment and examination reports, dated through late May 2011, and statements provided by the Veteran, his family members and service comrade are of record.  

In a June 2004 facsimile to the Board, the Social Security Administration (SSA) indicated that they did not have any records of the Veteran in their database.  In addition, in a July 2005 letter to the Veteran, the RO asked that he provide the name and address of the hospital where he had received treatment for his low back after he was involved in an August 1965 motor vehicle accident.  The RO enclosed authorization forms for the Veteran to sign in order to release the requested records, if available, to VA.  The Veteran did not respond to the RO's request.  While the VA is obligated to assist a claimant in the development of a claim, there is no duty on the VA to prove the claim.  In a case such as this one where VA has made an initial but unsuccessful request for records, a follow-up request is required unless such follow-up request would be futile.  38 C.F.R. § 3.159(c)(1) (2011).  In this case, the Veteran did not provide VA with the information and authorization necessary for VA to retrieve private treatment records dated in 1965 from the hospital which treated him that were pertinent to his claim for service connection for a low back disability.  The Board finds that under these circumstances, there is no basis to believe that there would be any greater cooperation from the Veteran in a follow-up effort, and thus such an effort would be futile.  If a claimant wishes assistance, he cannot passively wait for it in circumstances where he should have information that is essential in obtaining the putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 (1991).  Under the law, a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).  

In addition, in November 2006 and January 2007 letters to VA, the Veteran's private chiropractor, D. L. S., D. C., indicated that he did not have any additional treatment records of the Veteran.  In July 2009, the Board remanded the claim to have the RO schedule the Veteran for a VA examination to determine the etiology of any currently present low back disorder.  VA examined the Veteran in July 2010.   A copy of this examination report has been associated with the claims file.

In a January 2012 written argument to VA, the Veteran's representative argued that the July 2010 VA examination was inadequate because the examiner's rationale for an unfavorable opinion was that there was no documentation of the active duty complaints reported by the Veteran.  The representative also argued that the July 2010 VA examiner had failed to consider the Veteran's contentions of what had occurred during military service.  (See Veteran's representative's January 2012 written argument to VA, page (pg.) 4)).  The Board finds the July 2010 VA examination report to be adequate for evaluating the claim on appeal.  The July 2010 VA examiner's conclusions took into consideration all the evidence of record, to include the Veteran's pre-service private chiropractor's records, STRs showing that he had sought treatment for a muscle strain of the low back in May 1967 and complaints of having had back trouble at service separation in 1968, as well as post-service medical records containing diagnoses of fibromyalgia and spinal bifida occulta at L1.  

In addition, in his previous reports of the Veteran in 2004 and 2007 (March and May 2007), the July 2010 VA examiner had recounted the Veteran's history with respect to his low back.  Thus, he was obviously familiar with the Veteran's spinal history during his July 2010 VA examination.  In fact, the July 2010 VA examiner stated at the beginning of his report, " I have done a couple reports of this gentleman in the past and apparently, I have overlooked some factors.  Therefore, I am going to try to correct those discrepancies."  (See July 2010 VA examination report).  In light of the foregoing, the Board finds the July 2010 VA examination report adequate for evaluation of the Veteran's claim for service connection for a low back disability. 

The Board finds that the RO has substantially complied with the Board's February 2009 remand directives for the service connection issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board additionally observes that all appropriate due process concerns have been satisfied.  Accordingly, the Board will proceed to a decision on the merits of the claim for service connection for a low back disability.

II. Laws and Regulations

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for certain chronic diseases, including arthritis, when such diseases are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)  (2011). 

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346   (1999). 

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. § 3.303(c)  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90.  Spina bifida is a congenital cleft of the vertebral column with hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. App. 398, 401   (1995).  Spina bifida occulta is a "congenital cleft of spinal column." Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is "a congenital condition, which is noncompensable under applicable law."  Firek v. Derwinski, 
3 Vet. App. 145, 146  (1992).

III. Merits Analysis

The Veteran claims service connection for a low back disorder.  The Veteran contends that his spina bifida occulta was aggravated by the rigors of military service, such as his military occupational specialty as a telephone pole field wireman, which required him to climb 50 to 90-foot poles with iron spurs strapped to his legs, as well as an in-service motor vehicle accident.  He maintains that because his preexisting low back disorder was severely aggravated during his period of active military service, he was unable to complete his subsequent service in the Ready Reserves.

Turning to the merits of the claim, the Board finds that no back abnormalities were noted on the Veteran's December 1966 service enlistment examination report.  His spine was evaluated as "normal."  Thus, because no back disorder was noted at service entrance in 1966, the Veteran is entitled to the presumption of soundness with respect to his spine.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In order to rebut the presumption of soundness, there must clear and unmistakable evidence that a low back disorder preexisted the Veteran's entrance into military service in December 1966 and clear and unmistakable evidence that it was not aggravated therein.  VAOPGCPREC 3-03 (July 16, 2003).   

The Veteran's STRs include a July 1966 pre-service treatment report, prepared by D. L. S., D. C.  Dr. D. L. S. related that the Veteran had incurred a back injury prior to service entrance and that his low back vertebrae were "twisted out of place."  X-rays of the spine revealed no broken bones.  Dr. D. L. S. indicated that the Veteran  had responded well to spinal adjustments.  In addition, post-service X-ray interpretations of the Veteran's lumbar spine show that he has spina bifida occulta at L1.  (See July 2001 VA examination report).  A March 2007 VA examiner stated that the Veteran's spina bifida occulta was a congenital condition that had preexisted his entrance into military service.  (See March 2007 VA spine examination report).  Thus, while the Veteran had a congenital defect that by its very nature preexisted military duty, a congenital/developmental defect is not a disease or injury for compensation purposes and service connection may not be established for spina bifida occulta.  Service connection may be established, however, if there is disease or injury superimposed on the congenital/developmental defect.

After review of the record, the Board finds that the preponderance of the evidence of record demonstrates that there was no disability superimposed on the Veteran's preexisting spina bifida occulta at L1 such that service connection for the resultant disability could be granted.  The Veteran's STRs show that he had received treatment for a muscle strain of the back in May 1967.  There are no further complaints of any back problems, to include when the Veteran was involved in a July 1968 motor vehicle accident.  A November 1968 service discharge examination report reflects that the Veteran's spine was evaluated as "normal."  On an accompanying Report of Medical History, the Veteran indicated that he had had back trouble.  On the reverse side of the report, the Veteran referenced his pre-service chiropractic treatment for "back trouble" and misplaced vertebrae, as opposed to an in-service event.  The STRs do not show any superimposed injury or disease to the back.  The single and isolated incident of treatment for muscle strain does not represent a superimposed injury or disease.  This finding is consistent with the VA examiner's findings in May 2007 and July 2010 that the Veteran's spina bifida occulta was asymptomatic and "totally irrelevant and is of no clinical significance."  (See May 2007 and July 2010 VA spine examination reports).  This finding is uncontroverted.  Thus, the Board finds that this is unfavorable evidence showing that the Veteran did not have disease or injury superimposed on the preexisting spina bifida occulta.  

The Board now turns to the question of whether any other low back disorder, unrelated to the congenital spina bifida occulta at L1, was caused or aggravated by the Veteran's period of active military service.  At the close of a July 2010 VA examination, the VA examiner stated that he agreed with a previous VA rheumatologist's opinion that the Veteran's current complaints of low back pain were related to a diagnosis of fibromyalgia.  (See May 2007 rheumatologist's report and July 2010 VA general and spine examination report).  As the Board separately denied service connection for fibromyalgia in a July 2009 decision, that decision is final and cannot be revisited on the merits unless new and material evidence is received to reopen the claim.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.156 (2011).  Such a claim has not been developed.  The Board's decision herein does not consider service connection for fibromyalgia.

The above-cited July 2010 VA examiner had previously clinically evaluated the Veteran's spine in October 2004, March 2007 and May 2007.  During the July 2010 VA examination, the VA examiner stated that he had previously diagnosed the Veteran with chronic soft tissue sprain/strain of the lumbar spine.  At the close of the July 2010 VA examination, as well as in each of his other previous examinations of the Veteran, the VA examiner concluded that the Veteran's low back disorder was not related to his period of active military service.  At each examination, the VA examiner based his opinion on a review of the Veteran's service and post-service treatment records, and clinical evaluation of the Veteran's spine.  In reaching his opinion that the Veteran's acquired chronic soft tissue strain/sprain of the lumbar spine was unrelated to his period of active military service in July 2010, the VA examiner noted that the Veteran's STRs showed that he had received treatment for one isolated incident of muscle strain during his two (2) year tour of active military service without any further evidence of any back problems until service separation, at which time the Veteran referenced his pre-service chiropractic treatments.  In his 2004 examination of the Veteran, the VA examiner also noted that the Veteran had not sustained any injury to his low back during an in-service 1968 motor vehicle accident and that consideration also had to be given to a 1996 post-service motor vehicle accident that had involved injury to his back.  Overall, it was the conclusion of the VA examiner in July 2010, as well as in his 2004 and 2007 (x2) examinations of the Veteran, that his low back disorder, other than spina bifida occulta, was unrelated to his period of military service.  The above-cited VA examiner's opinions are consistent with the service and post-service medical evidence, are uncontroverted and are against the claim. 

The VA opinions were provided after a review of the claims file, to include the Veteran's service and post-service medical evidence, and clinical evaluations of the Veteran's spine.  In July 2010, as well as in his previous reports in 2004 and 2007, the VA examiner provided a complete rationale for his opinion, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

There is no other opinion, private or VA, that refutes the above-cited VA examiner's 2004, 2007 and 2010 opinions and that is supportive of the claim.  Thus, the most probative medical evidence of record shows that there was no superimposed injury to the Veteran's preexisting spinal bifida occulta at L1 and no relationship between any current acquired low back disorder and his period of active military service.  Thus, service connection for an acquired low back disorder is not warranted. 

In conclusion, the Board notes that a May 1987 private medical report indicates that the Veteran had degenerative joint disease, although the examining physician did not specify the joints affected.  However, because subsequent x-ray studies of the lumbar spine have failed to reveal any evidence of degenerative changes, service-connection for any arthritis of the lumbar spine is not warranted on a presumptive basis.  38 C.F.R. §§ 3.303 , 3.307(a)(3).

III. Conclusion

The Board finds the Veteran's statements alleging continuity of low back problems since service discharge in 1966 to be not credible and contradicted by the objective evidence of record.  The Board notes that there were no low back abnormalities noted upon the Veteran's separation from service in November 1968.  In fact, a November 1968 service separation examination report reflects that the Veteran's spine was evaluated as "normal."  When hospitalized by VA in 1975, seven years after service discharge, the Veteran did not mention any in-service injury to the lumbar spine.  While not dispositive in and of itself as to the question of the Veteran's credibility, the evidence of record indicates that the Veteran did not have any low back problems until May 1987.  At that time, a private physician certified that the Veteran had been unable to work since April 1987 due to degenerative joint disease and fibrosis.  (See report, prepared by Travelers Insurance, received by VA in May 1997).  Although the physician did not specify the joints affected by those disorders, even assuming that it involved the Veteran's lumbar spine, this is almost two (2) decades after service discharge.  

For these reasons, the Board finds that the Veteran's statements alleging continuity of low back problems since service discharge are not credible.  Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In addition, despite the Veteran's statements that he was unable to complete his subsequent service in the Ready Reserves because of his severe low back disability, a March 1973 record from the Department of the Army, Office of the Adjutant General, United States Army Reserve Components Personnel and Administrative Center reflects that he was removed from the Standby Reserve on March 1, 1973 because of expiration of his term of service, not as a result of any low back disability, as he has alleged.  

The Veteran, his family members and service comrade are competent to provide statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing manifestations of pain in the Veteran's back).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's assertion that his preexisting low back disorder was aggravated during his period of active military service is not competent medical evidence.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) . 

The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to actual diagnoses and/or medical causation.  See Barr, supra; Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 46  (1994) ((cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise)). 

As there is no competent medical evidence of record to support the claim for service connection for an acquired low back disorder, the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


